Cjlse.fr fX- /S--0O/?0 -   TttfLA/fc 3otA

q^c^uiJ JWkikzs     n*}24,2£      TJy _3£^2DL s~

 E^ i-Ko-*&foiC&w&$^\          Ulrica     S* ^i
 ^eaSe, taile fOdbi*- "B)a£ ffo /Wafer3 /r a ZD^wa^
TS&^Wp-hCv^ fe ob-fh/fii &*ert}*.0eie/0 QiW^1 /e£J i^eA? m l/^x
                      CERTIFICATE OF SERVICE


      I DO HEREBY CERTIFY THAT A COMPLETE COPY OF THE FOREGOING
•HAS BEEN SENT BY WAY OF U.S.   MAIL TO:

1. Charles R. Mitchell                 2. J. Kevin Dutton
   273rd District Court                    District Att.
   Sabine County, Texas                    Sabine County, Texas

      Mailed this 3rd day of August, 2015 by way of Ramsey I -
TDCJ-CID mail room.


                                            Respectfully Submitted,



                                           'Donald Adkins # 1792685
                                            Relator

                                            1100 F.M.   655

                                            Rosharon, Texas   77583